Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (patent application publication No. 2005/0019840) in view of Nuzman (patent application publication No. 2011/0029962).
Anderson taught the invention substantially as claimed including (as to claim 1),  A device comprising: a template register (stream template register 2300) (e.g., see fig. 23) configured to store a stream definition template that includes a respective count for each loop of a plurality of nested loops (e.g., see paragraph 0147); and a memory unit (stream buffer)(1500)  coupled to the template register and configured to couple to a memory(1510) and a processor(1520)(e.g., see fig. 15 and paragraphs 0107-0109), KSR Int’l Co. v. Teleflex Inc.,  550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

As to claims 2, 14 Anderson and Nuzman taught The device of claim 1, Anderson taught wherein the stream definition template includes a format field that specifies a number of bits in the template register allocated for each of the respective counts (e.g., see paragraphs 0147-0148 including Table 9 and Table 10)[the size bits for the fields for iterations provides this limitation and Anderson taught “The template… fully specifies the type of elements, length and dimension of the stream”].
          As to claim 3, 15 Anderson and Nuzman taught  The device of claim 2, Anderson taught  wherein: a first value of the format field specifies that a first number of bits is allocated for a first count of the respective counts and a second number of bits is allocated for a second count of the respective counts; and the first number of bits is different from the second number of bits (e.g., see paragraphs 0147-0148 including Table 9 and Table 10)[the size bits field indicates the number of bits for the iteration 
As to claims 4, 16 Anderson and Nuzman taught  The device of claim 2, Anderson taught  wherein the format field further specifies a count of loops within the plurality of nested loops(e.g., see paragraph 0147)[note Anderson taught “ the streaming engine defines a four level loop nest for addressing elements” in  lines 8-9 of paragraph   0147 and table 9 shows the definition fields for the format including field  for iteration counts for plural loops (which, as understood, are for the nested loops)].
           As to claim 5 Anderson and Nuzman taught  The device of claim 1, Anderson taught  wherein the stream definition template includes a direction bit that specifies whether a first loop of the plurality of nested loops increases or decreases in address as the memory unit traversed the plurality of nested loops (e.g., see paragraph 0148 including table 10)[ the stream direction  field “DIR” (0 forward direction, 1 reverse direction) in table 10 provides this limitation][ also note in paragraph 0134 Anderson taught “Each streaming engine includes a streaming address generator … address generators  output… addresses … in a sequence defined by stream parameters”].
          As to claim 6 Anderson and Nuzman taught  The device of claim 1, Anderson taught  wherein each of the respective counts has a sign that indicates whether the respective loop of the plurality of nested loops increases or decrease in address as the memory unit traversed the plurality of nested loops (e.g., see paragraph 0148 including table 10)[ the stream direction  field “DIR” (0 forward direction, 1 reverse direction) in table 10 provides this limitation][the 0 or 1 bit of the DIR field provide a value equivalent to a  sign for the whether the loops increase of decrease].
dimensions of the stream”].
As to claim 8, 18 Anderson and Nuzman taught  The device of claim 7, Anderson taught  wherein the stream definition template includes a format field that specifies a number of bits in the template register allocated for each of the respective loop dimensions (e.g., see paragraph 0147)[note the Signed dimension for loop1 size bits, Signed dimension for loop 2 size bits  and Signed dimension for loop 3 size bits in table 9 (including the stream field template   provides this limitation].
As to claim 12, 19 Anderson and Nuzman taught The device of claim 1, Anderson taught wherein the memory is a level- two (L2) cache memory, and the memory unit is configured to bypass a level-one (L1) cache memory (e.g., see paragraphs 0011 and 0089 and fig. 28)[streaming engine (SE) to L2 interface provides the means to bypass the L1 cache).

.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Claim 9 requires among other things,  “the stream definition template further includes a respective address mode field for each loop of the plurality of nested loops, wherein: each of the respective address mode fields specifies whether the respective loop uses linear addressing or circular addressing; and each of the respective address mode fields is independent of a remainder of the respective address mode fields”.  The closest prior art includes Anderson and Nuzman.   The limitations of claim 1, (from which claim 9 depends), was taught by Anderson and Nuzman as detailed above.  However Anderson and Nuzman did not teach  “the stream definition template includes a respective address mode field for each loop of the plurality of nested loops,  wherein: each of the respective address mode fields specifies whether the respective loop uses linear addressing or circular addressing; and each of the respective address mode fields is independent of a remainder of the respective address mode fields”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hung (patent application publication No. 2013/0185540) disclosed processor with multi-level looping vector coprocessor (e.g., see abstract).
Gopal (patent application publication No. 2013/0326201) disclosed processor-based apparatus and method for processing bit streams (e.g., see abstract).
Plotnikov (patent application publication No. 2014/0188961) disclosed vectorization of collapsed multi-nested loops (e.g., see abstract).
Jha (patent application publication No. 2014/0281369) disclosed system for sliding window data gather (e.g., see abstract).
Mudwar (patent No. 9,170,811) disclosed structured control instruction fetch (e.g. see abstract).
Gopal (patent No. 9,740, 484) disclosed processor-based apparatus for processing bit streams using bit-oriented instructions through byte oriented storage (e.g., abstract).
Eichenberger (patent application publication No. 2005/0273769) disclosed framework for generating mixed-mode operation in loop level simdization (e.g., see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183